ORDER
The Disciplinary Review Board on September 28, 1998, having filed with the Court its decision concluding that JACK D. BER-SON of ABSECON, who was admitted to the bar of this State in 1980, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Court having ordered on March 18, 1999, that respondent be temporarily suspended from practice effective April 20, 1999, for failure to pay a fee arbitration award and a Disciplinary Oversight Committee sanction;
And good cause appearing;
It is ORDERED that JACK D. BERSON be suspended from the practice of law for a period of three months, and until further Order of the Court, effective April 20, 1999; and it is further
ORDERED that prior to reinstatement to practice respondent shall submit proof that he has complied with the Court’s Order of March 18,1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.